DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text appearing in Figure 8 is sketchy such that if the current Application would become a patent, the reproduction of Figure 8 would be potentially illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it includes improper implied language (i.e. “disclosure”) and it appears on more than a single page; the Office suggests resubmitting a corrected Abstract without superfluous International Application information and improper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 86, 92-94, 96, 98, 102, 104 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 86, Applicant’s use of alternate language (i.e. “optionally”) in lines 3 and 4 render the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
In regard to claim 92, Applicant’s use of alternate language (i.e. “optionally”) in line 5 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
In regard to claim 96, Applicant’s use of alternate language (i.e. “optionally”) in line 12 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
In regard to claim 96, Applicant’s use of alternate language (i.e. “optionally”) in line 5 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.

In regard to claim 102, Applicant’s use of alternate language (i.e. “optionally”) in line 4 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
In regard to claim 104, Applicant’s use of alternate language (i.e. “optionally”) in line 3 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 84-87, 97, 101 and 103 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart (US 2014/0130807).
The Hart reference discloses a system for providing breathing assistance comprising an oral appliance 100 with an extra-oral opening 111 in fluid communication with an intra-oral opening 112, a housing defining the oral appliance to allow for natural breathing and a connector system protruding therefrom (proximate reference numeral 111 in Figures 4C and 4D).
In regard to claims 87 and 97, see two channels 113 in Figure 1A.




Claim(s) 84-87, 90, 91, 95, 97, 101, 102 and 103 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OVENTUS (WO 2015/149127).
The OVENTUS reference discloses a system for providing breathing assistance (see paragraph [0124]) comprising an oral appliance 100 (see Figure 1A) with an extra-oral opening 111 in fluid communication with an intra-oral opening 112, a housing defining the oral appliance to allow for natural breathing and a connector system protruding therefrom (proximate reference numeral 111 in Figures 1A and 2).
In regard to claims 87 and 97, see two channels 113 in Figure 1B.
In regard to claims 90, 95, 102 and 103 see paragraph [0145].

Claim(s) 84-87, 97, 101, 103 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozlov (US2010/0311003).
The Kozlov reference discloses a system for providing breathing assistance (see Figure 1) comprising an oral appliance 8 with an extra-oral opening 4 in fluid communication with an intra-oral opening 10, a housing defining the oral appliance to allow for natural breathing and a connector system protruding therefrom (proximate reference numeral 4 in Figure 4).
In regard to claims 87 and 97, see two channels 7 in Figure 5b.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Scarberry et al. and Hart references pertain to various oral appliances with similarities to that of Applicant’s.
Claims 88, 89, 99, 100 and 106 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 92-94, 96, 98, 104 and 105 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649